Case’ 2:20-cr-00295-MJH Document1 Filed 09/29/20 Page 1of 3

L 4
p I] Maer. ; £1
; Stes PB pene
S Ores fry

IN THE UNITED STATES DISTRICT COURT wees bead
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. '| Criminal No. ly - L4 a

NIKA NAZAROVI [UNDER SEAL]
a/k/a Nika Utiashvili
a/k/a Mihail Atansov - .
a/k/a Stefan Trifonov Zhelyazkov
MARTINS IGNATJEVS
a/k/a Yordan Angelov Stoyanov
a/k/a Aleksander Tihomirov
a/k/a Svetlin [liyanov Asenov
ALEKSANDRE KOBIASHVILI
a/k/a Antonios Nastas
a/k/a Ognyan Krasimirov Trifonov
DMITRIJS KUZMINOVS F | i FE iy
a/k/a Parush Gospodinov Genchev
VALENTINS SEVECS Q
a/k/a Marek Jaswilko - SEP 29 2029
a/k/a Rafal Szezytko CLERK U.S. D
DMITRIJS SLAPINS WEST. DIST. OF PENNSLGAA
ARMENS VECELS
ARTIOM CAPACLI
ION CEBANU
TOMASS TRESCINKAS
RUSLANS SARAPOVS
SILVESTRS TAMENIEKS
ABDELHAK HAMDAOUI
PETAR ILIEV

 

MOTION TO SEAL INDICTMENT
AND ARREST WARRANTS
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Charles A. Eberle, Assistant
United States Attorney for said District and, pursuant to Rules 6(e)(4) and 6(e)(6) of the Federal

Rules of Criminal Procedure, respectfully moves the Court to issue an Order sealing the Indictment
Case 2:20-cr-00295-MJH Document1 Filed 09/29/20 Page 2 of 3

returned in this case, and the Arrest Warrants issued pursuant to said Indictment. In further support
of this Motion, the United States avers as follows:

‘lL. The United States has presented an indictment to the grand jury now in

session in the City of Pittsburgh, Pennsylvania.

2. The aforesaid Indictment charges the above-named defendants with

violating Title 18, United States Code, Section 1956(h).

3. The Indictment has been returned by the grand jury to this Honorable Court;

and Arrest Warrants have been requested by the government.

4, The United States deems it prudent, in the interest of justice and integral to
the integrity of the grand jury process that the Indictment returned by the grand jury and Arrest
Warrants issued thereby, together with this Motion and Order to Seal, be sealed until further Order
of Court to ensure that the arrest of the defendants not be compromised and that the secrecy of
the grand jury proceedings be maintained to prevent disclosure of matters occurring before the
grand jury.

5. | Notwithstanding the Motion to Seal the Indictment and Arrest Warrants and

- this Court’s. Order issued pursuant thereto, the United States respectfully requests that the Clerk of
Court be ordered to provide certified copies of the sealed Indictment and Arrest Warrants to the
United States Attorney’s Office, for dissemination to law enforcement and governmental
‘ personnel in the United States, and in any other country in which the defendant may be located,
for purposes of initiating and effectuating extradition proceedings against the defendant.

WHEREFORE, the United States of America respectfully requests that the Court

issue an Order sealing the Indictment in this case, and the arrest warrants issued thereby, together
with this Motion and Order, until further Order of Court. The United States further requests that

the Clerk of Court be ordered to provide certified copies of the sealed Indictment and Arrest
Case 2:20-cr-00295-MJH Document1 Filed 09/29/20 Page 3 of 3

Warrant to the United States Attorney’s Office, for dissemination to law enforcement and
governmental personnel in the United States, and in any other country in which the defendants
may be located, for purposes of initiating and effectuating extradition proceedings against the

defendants.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By: _ s/Charles A. Eberle
CHARLES A. EBERLE
Assistant U.S. Attorney ~
PA ID No. 80782

 
